Title: William Wood to James Madison, 6 March 1834
From: Wood, William
To: Madison, James


                        
                            
                                Sir 
                            
                            
                                
                                    New York
                                
                                March 6. 34
                            
                        
                         
                        Your very kind Letter to the "Naval Lyceum" will appear tomorrow in the Eveg. Post.
                        Your old Friend James Maury, is here and Family and Miss Ann—all very well.
                            Accept Sir my homage,
                        
                        
                            
                                Wm Wood
                            
                        
                    